DIXON, Judge.
This case was consolidated for trial with Strong et al. v. Allen et al., 228 So.2d 44, decided this day. The American Security Insurance Company was the collision carrier for the Strong automobile. The only question involved is the value of the Strong automobile at the time of the collision. The trial judge fixed the value at $1,900.00, and awarded judgment for that sum (less certain credits) to A. J. Strong. From this judgment, the insurance company appeals seeking a reduction of the judgment to $1,500.00, less credits.
The 1965 Ford automobile was destroyed in the accident on September 25, 1967, beyond repair.
The evidence with reference to the value of the automobile was in conflict. One witness testified that the car had a market value of $1,500.00. Another witness testified about the “blue book” value, over the objections of the defendant. That witness also testified that he had sold a similar automobile for $1,900.00. The defendant’s witness testified in one place that the $1,500.00 market value of the automobile was the “wholesale value” of the car. The testimony as a whole supports the conclusion of the trial judge that the value of the automobile at the time of the collision was $1,900.00.
Therefore, the judgment appealed from is affirmed, at appellant’s cost.